Name: Commission Regulation (EEC) No 46/80 of 10 January 1980 amending Regulation (EEC) No 2547/79 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 No L 7/ 14 Official Journal of the European Communities 11 . 1 . 80 COMMISSION REGULATION (EEC) No 46/80 of 10 January 1980 amending Regulation (EEC) No 2547/79 fixing the export refunds on wine Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2 ), and in particular Article 20 (4) thereof, Whereas the Annex to Commission Regulation (EEC) No 2547/79 (3 ), contains a list of the products in respect of which refunds may be granted ; whereas in that list red table wines of type R III are excluded from the benefit of refunds ; whereas, on account of their close economic relationship with red table wines of type R III and in order to avoid difficulties of inter ­ pretation , rose table wines from vine varieties of the 'Portugieser' type should be expressly excluded from the benefit of refunds ; whereas it is therefore neces ­ sary to amend the Annex to Regulation (EEC) No 2547/79 ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2547/79, in the second space of the column headed 'Description' after the words 'other than red table wine of type R III ', there are inserted the words 'and rose table wine from vine varieties of the "Portugieser" type'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 January 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (*) OJ No L 297, 24. 11 . 1979, p. 4 . ( 3 ) OJ No L 290, 17. 11 . 1979, p . 48 .